By the Court.
Berry, J.
In bolding that tbe failure to make or use “ registry poll lists ” did not furnish sufficient ground for rejecting tbe votes cast in tbe towns in which sucb failure occurred, tbe court below very properly followed tbe rule of Taylor vs. Taylor, 10 Minn. 107.
My own opinion that tbe rule so followed is unsound and .unwholesome, remains unshaken, so that if tbe question to which it relates were new, I should in tbe case at bar take the same position taken in my dissenting opinion in tbe cáse cited above. But there are good reasons why this court should not now reconsider the rule referred to. In'addition to tbe staple reason that to do so would be to disregard a well-considered judgment of this court, it is to be observed that tbe decision in Taylor vs. Taylor was rendered more than five years ago, and that it related to a subject of general and public interest, that it determined, among other things, what effect tbe legis*66lature intended should follow from a non-compliance with certain purely statutory regulations in regard to the use of “ registry poll lists ” at elections; that if this court misconceived the intention of the legislature, or if such intention as fairly gatherable from the statute as it then read, and now reads, was not satisfactory, it was very easy for the legislature to have expressed a different intention at some one of the many sessions which have occurred since the decision referred to was reported; or if as contended by the respondent, the expression of a different intention would be unconstitutional legislation, (upon which we intimate no opinion) this is an unanswerable reason why the decision in Taylor vs. Taylor should not be disturbed.
Judgment affirmed.